Citation Nr: 1717417	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-03 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for atrial fibrillation, as a result of medication prescribed by the Department of Veterans Affairs (VA). 

2. Entitlement to compensation under the provisions of 38 C.F.R. § 1151 for loss of muscle in the abdomen, tissue damage to the right hip, tissue damage from the right groin to the right knee, sore testes, and penile deformity with erectile dysfunction, as a result of improper treatment on the part of the VA.


REPRESENTATION

Veteran represented by:	N. Albert Bacharach, Jr., Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the VA Regional Office (RO) in St. Petersburg, Florida.  

In connection with the appeal, the Veteran and his spouse testified at a personal hearing before a Decision Review Officer (DRO) at the RO in November 2008.  They also testified at a Board video-conference hearing before the undersigned Veterans Law Judge in July 2010.  Transcripts of both hearings are associated with the record.

In February 2011, the Board remanded the claims for additional development.  Subsequently, in a December 2012 decision, the Board denied both of the Veteran's claims for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued a Memorandum Decision vacating the Board's December 2012 decision and remanding the matter for further consideration.

Thereafter, the Board remanded the case in December 2014 for additional development.  Subsequently, in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2016), the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) in December 2016.  The Veteran and his representative were provided with a copy of such opinion in January 2017 and provided with sixty days to submit any additional evidence or argument; however, no such evidence or argument has been submitted to date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran did not incur an additional disability of atrial fibrillation as a result of medication prescribed by VA to treat migraine headaches.

2.  The Veteran incurred additional disabilities of loss of muscle in the abdomen and nerve damage from the right groin to the right knee as a result of VA treatment, specifically, following a cardiac catheterization procedure and resulting right thigh hematoma requiring surgery.

3.  Loss of muscle in the abdomen and nerve damage from the right groin to the right knee are not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and are not the result of an event that was not reasonably foreseeable.  

4.  The Veteran did not incur additional disabilities of tissue damage to the right hip, sore testes, or penile deformity with erectile dysfunction as a result of VA treatment.


CONCLUSIONS OF LAW

1. The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.361 (2016).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for loss of muscle in the abdomen, tissue damage to the right hip, tissue damage from the right groin to the right knee, sore testes, and penile deformity with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a September 2007 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in April 2008 and October 2011, and an addendum opinion was obtained in February 2016, in order to adjudicate his claims.  As noted by the Board in the February 2011 remand, since the April 2008 VA examination, the Veteran had raised additional contentions in support of his claims and thus an additional examination and opinion was necessary to decide the case.  Additionally, the Board further determined that, although the April 2008 VA examiner addressed a portion of the Veteran's claims in a sufficient manner, because the examiner did not offer any affirmative conclusion as to whether the Veteran suffered from the contended additional disabilities and resorted to mere speculation in offering an opinion, such resulted in non-evidence that is neither for or against the claims and, therefore, such section of the examination was inadequate for adjudication purposes.  As such, the Veteran's claims were remanded and he was afforded another VA examination October 2011.  

The Board has considered the Veteran's June 2012 statement alleging the October 2011 VA examination and opinions are inadequate for adjudication purposes.  The Veteran initially claims the VA examiner did not review his claims file.  However, the October 2011 examination report clearly states that the examiner reviewed the Veteran's claims file, including his VA treatment records noting his currently prescribed medications and prior medical history.  Moreover, the VA examiner specifically references several VA treatment records in providing her rationale for the proffered opinions.  The Veteran also alleges the VA examiner failed to provide sufficient rationale when rendering the opinions.  However, the Board finds that this is not the case as the examiner discussed each disability in turn, and provided clear, thorough rationales to initially determine whether first, there is an additional disability resulting from VA treatment or care and, second, if so, whether any additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.  

The Board further notes that the Veteran specifically argues that the examiner did not consider the Board's remand directive to reconcile her opinion with the July 2006 records indicating that the use of Valproic acid was put on hold due to the supratherapeutic level.  However, upon review of the examination report, the examiner specifically considered the July 2006 records and found that the Veteran did in fact receive more than the recommended dose for a period of three weeks and, while atrial fibrillation was not a common complication of Valproic acid toxicity, it was at least as likely as not that the condition may have been caused by supratherapeutic levels of Valproic acid.  Therefore, the examiner specifically considered the July 2006 VA treatment note and reconciled her opinion with such record.

Therefore, the Board finds that the VA examiner reviewed the claims file, to include records of the alleged improper VA treatment, interviewed the Veteran, and conducted a physical examination.  Additionally, in rendering her opinions, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Moreover, as a result of the Court's April 2014 Memorandum Decision, the Board determined that further medical inquiry was necessary as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider by prescribing the aforementioned dosage of medication for the Veteran's migraine headaches.   An opinion addressing such matter was obtained in February 2016.  Thereafter, as the October 2011 and February 2016 opinions contradicted each other as to whether the Veteran's atrial fibrillation was a result of his use of Divalproex and the latter opinion included a rationale that required further explanation, the Board obtained an expert medical opinion through VHA in December 2016.  The Veteran has not alleged that such opinions are inadequate to decide the claims and, furthermore, the Board finds them sufficient to do so as the examiners considered the entirety of the evidence of record, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Id.  Therefore, the Board finds that the October 2011, February 2016, and December 2016 opinions are adequate to adjudicate the Veteran's claims and no further examination or opinion is necessary.

The Veteran and his spouse also offered testimony before a DRO in November 2008 and the undersigned Veterans Law Judge at a Board hearing in July 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the November 2008 DRO hearing and the July 2010 Board hearing, the DRO and undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the evidence relevant to the claim from the Veteran and his spouse, including their allegations regarding the VA treatment that they contend led to the additional disabilities at issue.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, subsequent to such hearings, additional VA examinations and opinions addressing the nature and etiology of the Veteran's claimed disorders have been obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, in obtaining the October 2011 VA examination and opinions, as well as the February 2016 VA opinion and December 2016 VHA opinion, the Board finds that the AOJ has substantially complied with the February 2011 and December 2014 remand directives such that no further action is necessary in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (stating Board remand orders require "substantial compliance, not absolute compliance."); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that VA incorrectly prescribed that he take 1450 milligrams of Divalproex per day for his migraine headaches, rather than the recommended limit of a 1000 milligram dosage, and that due to the increased dosage, he suffered atrial fibrillation for which he was hospitalized in July 2006. 

The Veteran further alleges that his medical management once hospitalized was based upon an incorrect medical history.  He points to a July 15, 2006, History and Physical Admission report that incorrectly stated that he suffered a history of bradycardia, hypertrophy of the prostate, heart valve disease, coronary artery disease, hyperlipidemia, urinary incontinence, and hypertension.  He contends that the incorrect medical history was used in determining his need for a cardiac catheterization, a procedure that was otherwise unnecessary.  In that regard, he stated that, although he signed a written informed consent and provided verbal informed consent concerning the procedure, because the decision to order the procedure was based upon an incorrect medical history, the informed consent was legally flawed. 

The Veteran also alleges that he was mishandled following the cardiac catheterization when the gurney on which he was being transported caught on the side of his bed, jolted, and dropped to the ground.  Although he stayed on the gurney, the movement dislodged a closure device in his right lower thigh and he experienced immediate right abdominal pain and internal bleeding.  He states that, although the gurney dropped, he received no further examination from a physician for many hours after the incident until his condition had severely deteriorated and he was resuscitated, which resulted in surgery 24 hours later.  He claims that his medical management during that period of time was negligent. 

The Veteran contends that, because of the described course of events, he now suffers from daily pain in the right abdomen, thigh, groin, and knee, and experiences sore testes, erectile dysfunction, and penile deformity.  He claims that he must also take anticoagulation medication for the rest of his life. 

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.361(c), (d) (1), (d) (2).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a) (1) (A), (a) (1) (B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or by an unforeseen event.

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.  Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id., at 1378   (Fed. Cir. 2013).

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119   (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c) (1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d) (1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d) (2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, VA treatment records reflect that on July 15, 2006, the Veteran was admitted to the emergency room via ambulance after he suffered a syncopal episode.  He reported that he had experienced a headache and malaise that morning after taking a valium and Divalproex.  He had consumed coffee in the morning and then three beers later in the day.  During his third beer, he slumped over without warning.  The Veteran denied preceding palpitations, but did have chest pressure and slight dyspnea, which he related to his previous head and neck cancer.  He had never had an echocardiogram, catheterization, or stress test.  He was clammy and complained of weakness, chest pain, and mild shortness of breath.  The Veteran's past history was listed as lumbar radiculopathy, abdominal pain, lymphadenopathy, pain in knee/lower leg, hypothyroidism, migraine, history of cancer at the head and neck, back pain, acne, renal stone, and allergic rhinitis.  A separate record dated that same day, entitled History and Physical Admission, listed his previous diagnoses instead as bradycardia, hypertrophy of the prostate, heart valve disease, coronary artery disease, hyperlipidemia, urinary incontinence, and hypertension.  An abnormal electrocardiogram reflected atrial fibrillation.  A myocardial infarction was ruled out with serial enzymes, and the Veteran was started on anticoagulants.  It was noted that he took thyroid medication that could be contributing to his arrhythmia.  The physician stated that, based upon his review of the Veteran's records, including the history and physical note, he suspected the Veteran had paroxysmal atrial fibrillation for quite some time.  With regard to the Veteran's migraine headaches, the use of Valproic acid was put on hold due to the supratherapeutic level in his system.  Also to be put on hold was any medication with a stimulant.  Later in the day, the Veteran's blood pressure was noted to be low, and he complained of slight chest pain.  He was asymptomatic with regard to low blood pressure. 

Over the following six days, the Veteran complained of nightly center chest discomfort, burning, and slight pressure, as well as a migraine headache.  He was continued on anticoagulation medication.  His hypotension was assessed as orthostatic from syncope or from polypharmacy.  The Veteran was noted not to be on any blood pressure medications.  Testing revealed that cardiac markers were negative and myocardial infarction was affirmatively ruled out as the etiology of the arrhythmia.  Echocardiogram was normal.  Thyroid function testing revealed low TSH levels that were considered to be a possible contributing factor to his atrial fibrillation.  It was thought that he might have coronary artery disease because he was a smoker, had a family history of the disease, and had angina symptoms.  It was discussed with the Veteran the need to take anticoagulation for life due to his paroxysmal atrial fibrillation.  Cardiac enzymes were found to be within normal limits, but a chemical stress test was positive.  A myocardial perfusion test suggested diagonal or possible LAD territory ischemia.  Cardiac catheterization was discussed with the Veteran based upon the perfusion test results and due to his history of being a smoker, hypertension, hyperlipidemia, family history of coronary artery disease, and angina symptoms.  The Veteran voiced concerns about the procedure and the procedure was discussed with him.  Medication adjustments were made pending the catheterization and also as they related to coronary artery disease.  Divalproex for his migraine headaches was kept on hold because the medication could be proarythymic. 

A July 20, 2006 note of informed consent reflects that it was discussed with the Veteran the possible risks and consequences associated with sedation and catheterization, including allergic reaction, kidney failure, heart attack, stroke, bleeding requiring transfusion, excessive clotting, perforation, infection, arrhythmia, and death.  A written informed consent was also signed and dated July 19, 2006. 

Notes following the cardiac catheterization and up until his second surgery reflects that the Veteran complained of pain in the lower right quadrant of his abdomen within an hour following the catheterization.  He was examined by a physician and his pain medications were adjusted.  Later in the day, he was noted to be sitting up and eating dinner.  Two hours later, it was noted that there was no hematoma at the right groin and no active bleeding.  The Veteran reported that he thought he had pulled something when he was moved to the gurney.  Over the next few hours, the Veteran rested with no symptoms of pain or discomfort.  Then around 11 P.M., he was found groaning and guarding, with intense sharp pain in the right lower quadrant.  A CT scan was ordered and it was noted that the Veteran reported he was dropped in his gurney.  The CT scan evidenced a large right-sided retroperitoneal bleed.  He was transferred to intensive care.  The Veteran was in significant pain but hemodynamically stable.  His blood pressure was low despite narcotic medication, and he was being watched for possible transfusion and surgery.  By the following morning, he had become progressively unstable, his hematocrit level fell further, and his abdominal pain spread to all quadrants.  He did not respond to an adjustment of his coagulation numbers and resuscitation was initiated.  During the resuscitation, a left-sided line was placed and a post procedural chest film revealed a pneumothorax.  By mid-morning surgery was ordered and he underwent a left tube thoracotomy, right groin exploration, and right retroperitoneal exploration with vein patch angioplasty of external iliac artery.  The diagnosis was right femoral artery pseudoaneurysm and right retroperitoneal hematoma. 

On August 3, 2006, the Veteran was transferred to a rehabilitation facility and was awaiting discharge once his anticoagulant medication had stabilized. 

In April 2008, a VA examiner reviewed the Veteran's claims file and determined that there was not enough data in the claims file to determine whether the Veteran currently suffered from erectile dysfunction, a right hip condition, an abdominal muscle condition, or nerve damage to the right anterior thigh.  The examiner determined that the Veteran's atrial fibrillation was not caused by taking Divalproex and Levothyroxine, his thyroid medication, because those two medications would not cause a major cardiac interaction and the Veteran had other possible causes for developing atrial fibrillation.  The examiner stated that it was not possible to state the cause of the Veteran's possible erectile dysfunction without resort to mere speculation because of the many possible causes and risk factors specific to the Veteran.  The examiner determined that the July 2006 hospitalization did not demonstrate overt carelessness, negligence, lack of skill, or error in judgment by the VA staff.  The examiner explained that proper informed consent had been obtained, the arterial bleeding was a known complication of cardiac catheterization, the pneumothorax the Veteran suffered was successfully treated and was also a known complication of the cardiac catheterization, and although the Veteran did suffer from probably superficial nerve damage to the right anterior thigh due to the hematoma and resulting surgery, that did not result from any carelessness, negligent, or error by the VA staff. 

VA treatment records dated from 2009 forward reflect that the Veteran's current disabilities included chronic pain due to his low back and left leg that was complicated by the iliac artery dissection and repair, as well as coronary artery disease and stable atrial fibrillation. 

In the February 2011 remand, the Board determined that since the April 2008 VA examination, the Veteran has raised additional contentions in support of his claims, and a remand was necessary in order to obtain a new VA medical examination and opinion regarding whether the Veteran has additional or aggravated disabilities related to the July 2006 hospitalization, to include loss of muscle use in the abdomen, tissue damage in the right hip, nerve damage in the right groin to the right knee, sore testes, and penile deformity with erectile dysfunction and, if so, whether such are the result of VA treatment.  The Board noted that, although the April 2008 VA examiner addressed a portion of the Veteran's claims, because the examiner did not offer any affirmative conclusion as to whether the Veteran suffered from the contended additional disabilities and the resort to mere speculation results in non-evidence that is neither for or against the claims, that section of the examination is inadequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).  See also Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Consequently, the Veteran was afforded another VA examination in October 2011.  The October 2011 VA examiner reviewed the claims file, to include records of the alleged improper VA treatment, interviewed the Veteran, and conducted a physical examination.  As an initial matter, the examiner determined that it was less likely as not that the Veteran has residual testicular discomfort as a result of the right thigh hematoma following the cardiac catheterization.  The examiner also indicated that the Veteran's claimed erectile dysfunction is not document in the record.  Similarly, the examiner determined that the Veteran's claimed right hip disorder was resolved following the right thigh hematoma surgery, pursuant to an April 2010 VA treatment record, and therefore, is less likely than not due to the hematoma surgery.  As additional support, the examiner indicated an October 2011 X-ray determined the right hip is normal.  Therefore, the examiner ultimately concluded the Veteran does not have additional disabilities of tissue damage to the right hip, sore testes, and penile deformity with erectile dysfunction.

The examiner also found that the medication the Veteran was prescribed for his headaches, Divalproex, caused or aggravated his atrial fibrillation.  In making this finding, the examiner noted medical literature, which noted that cardiac arrhythmias have only been described rarely due to Valproic acid intoxication in humans.  However, she concluded that it is at least as likely as not that the Veteran's atrial fibrillation may have been caused or aggravated due to supratherapeutic levels of Valproic acid because, according to medical literature, 1,000 mg/day of Valproic acid is the therapeutic dose for migraines and the Veteran was taking a dose in excess of 1,000 mg/day for more than three weeks prior to his July 2006 hospitalization.  

The examiner also determined that the Veteran's cardiac catheterization in July 2006 and the resulting right thigh hematoma requiring surgery caused a mild weakness in the right lower quadrant area of the abdomen, as a result of scarring of the external oblique muscle.  The examiner noted the Veteran complained of right groin pain in 2005, and therefore, it is more likely that the scarring of the external oblique and the mild weakness actually aggravated the preexisting condition rather than caused it.  Finally, the examiner indicated that the Veteran has hypersensitivity to the anteriolateral aspect of the thigh, extending from the inguinal area to just above the knee, which is suggestive of meralgia paresthetica.  She indicated that such condition was caused by compression of lateral femoral cutaneous nerve of the groin and, per medical literature, can occur as a result of scar tissue entrapment of the nerve due to inguinal surgery.  Thus, the examiner concluded that it is at least as likely as not the Veteran has nerve damage in the right groin due to the hematoma surgery. 

However, the examiner determined that it is less likely as not that the Veteran's additional disabilities of atrial fibrillation, mild weakness in the right lower quadrant area of the abdomen, and nerve damage in the right groin resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.  

Specifically, concerning the atrial fibrillation and the resultant cardiac catheterization, the examiner stated that VA did not rely on incorrect medical history in determining the course of treatment.  Additionally, in treating the Veteran for this condition he was not provided incorrect, unnecessary, or negligent treatment.  As rationale, the examiner noted that the Veteran's VA treatment records show a history and physical that incorrectly stated the Veteran had bradycardia, BPH and heart valve disease, coronary artery disease, and hyperlipidemia.  However, the examiner noted the decision to perform a cardiac catheterization was based on the Veteran's symptoms of nightly chest discomfort, family history of heart disease, and angina symptoms.  Thus, the examiner concluded that, in light of the symptomatology and test results noted, the Veteran was not provided incorrect, unnecessary, or negligent treatment, including the cardiac catheterization.  

Concerning the alleged gurney drop and resultant right thigh hematoma, which the Veteran claims caused the mild weakness in the right lower quadrant area of the abdomen and nerve damage in the right groin, the examiner determined it is less likely that the gurney drop caused the hematoma because bleeding and dissection are known complications of cardiac catheterization, as indicated in the informed consent form the Veteran signed on July 20, 2006.  Therefore, the examiner concluded that it is at least as likely as not that VA properly attended to the Veteran from the time he complained of right abdominal pain and up until the external iliac artery repair, two days later, on July 22, 2006.

Based on the foregoing, the Board denied the Veteran's claims in a December 2012 decision.  The Board found that the Veteran's atrial fibrillation was the result of medications prescribed by VA to treat migraine headaches.  However, the Board also found that his atrial fibrillation was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and was not the result of an event that was not reasonably foreseeable.  The Board further found that, while he incurred additional disabilities of loss of muscle in the abdomen and nerve damage from the right groin to the right knee as a result of VA treatment, specifically following a cardiac catheterization procedure and resulting right thigh hematoma requiring surgery, such disorders were also not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and are not the result of an event that was not reasonably foreseeable.  Furthermore, the Board found that the probative evidence of record failed to show that the Veteran incurred additional disabilities of tissue damage to the right hip, sore testes, and penile deformity with erectile dysfunction as a result of VA treatment.

In April 2014, the Court vacated the Board's decision and remanded the case for further appropriate action.  The Court found that the Board's December 2012 denial failed to address whether VA was at fault in prescribing the medication that had caused the Veteran's atrial fibrillation.  Subsequently, the Board remanded the claims in December 2014 to obtain an addendum opinion as to whether VA failed to exercise the proper degree of care in prescribing the Veteran 1,500 mg/day of Divalproex to treat migraine headaches and/or if his atrial fibrillation was the result of an event, including such dosage of Divalproex, not reasonably foreseeable by a reasonable health care provider.  

Pursuant to the December 2014 remand, a VA addendum opinion was obtained in February 2016.  The examiner noted that, in June 2006, the Veteran was admitted to a VA hospital for the treatment of migraine headaches and was prescribed delayed release Divalproex in the amount of 1,500 mg/day.  He was released the same day.  There were no further health problems until the Veteran presented to the emergency room on July 15, 2006, with syncope and dizziness.  At such time, he was found to have atrial fibrillation for the first time.  He was subsequently admitted to the hospital for further evaluation and treatment.  The Veteran's medical problems included hypertension and being a cigarette smoker.  The impression of the admission history and physical examination reflected that the Veteran had a history of caffeine and alcohol use, and was on thyroid medications, which the examiner noted contributed to atrial fibrillation.  While hospitalized, the note of July 17, 2006, reflected that the Veteran's atrial fibrillation converted back to a regular sinus rhythm without requiring chemical or electrical cardioversion.  Subsequent notes following such hospitalization indicated that the Veteran did not have further recurrences of atrial fibrillation, as verified by serial EKGs and on 2 Holter monitor reports.  The examiner further noted the Veteran's Valproic acid levels from April 23, 2004, through July 19, 2006.

Based on the foregoing, the examiner opined that atrial fibrillation was less likely than not caused by, or as a result of the VA treatment at issue.  In support of such opinion, the examiner noted that, according to Up To Date, the incidence of tachycardia (many types including atrial fibrillation) in patients taking such migraine headache medication was noted to be from more than 1 percent to less than 5 percent.  The dosing for migraine prophylaxis was such that the usual dosage range was up to 1,000 mg/day, but the dose could be adjusted based on the patient's response.  Further, Up To Date indicated that risk factors for atrial fibrillation included alcohol use, hypertension, age, heart valve conditions, congestive heart failure, hypertropic cardiomyopathy, hyperthyroid states, pulmonary embolus, chronic obstructive pulmonary disease, lupus myocarditis, uremic pericarditis, obesity, surgery, family history, and medications.  The examiner also noted that, according to eHealthme, on January 13, 2016, there were 2,745 people reported to have side effects when taking Divalproex.  Among them, only 22 people (0.80 percent) had atrial fibrillation.

Based on the foregoing, the examiner found that the information from the medical literature did not show that the atrial fibrillation is a common recognized side effect from the Divalproex medication.  Further, while the Veteran's dose was in excess of 1,000 mg/day, the actual interpretation of the passage was that the amount could be adjusted based on the patient's response.  Therefore, the 1,000 mg/day amount was not the maximum dose of the medication that could be prescribed.  Moreover, the Veteran did have other more likely risk factors such as his hypertension, cigarette smoking, and contributions from his alcohol use that were more likely to have predisposed him to the development of the atrial fibrillation.

The examiner further opined that the Veteran's atrial fibrillation was less likely than not caused by, or as a result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  As rationale, the examiner stated that there did not appear to be a causal relationship between the atrial fibrillation and the Divalproex.  Therefore, the atrial fibrillation occurrence was not due to carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  The examiner further opined that the Veteran's atrial fibrillation is less likely than not caused by, or as a result of an event that could have reasonably been foreseen by a reasonable healthcare provider.  In this regard, he found that, as there did not appear to be a causal relationship between the atrial fibrillation and the Divalproex, such issue is not relevant.  Additionally, while not alleged in the instant case, the examiner opined that it was less likely than not that the Veteran's atrial fibrillation was allowed to continue to progress due to failure on the part of VA to timely diagnose and/or properly treat such disorder.  In support of such determination, he indicated that the record demonstrated that the Veteran was admitted and treated for his atrial fibrillation with a successful return to a normal sinus rhythm, and there has been no return of atrial fibrillation.  He further noted that the clinical records do not evidence that his condition was allowed to progress or deteriorate without the knowledge and intervention of the health care team.

With regard to the Veteran's claimed disability of the loss of muscle in the abdomen, while not requested to address such matter, the examiner summarized the relevant clinical history, noting first that a July 17, 2006, progress note stated that, while the Veteran did not have the risk factor of an myocardial infarction, he still had the risk factors of his smoking, age, family history of coronary artery disease (CAD), male sex, and hypertension along with his complaints of chest pain that made him suspect for coronary artery disease.  A nuclear stress test to evaluate for CAD completed on July 18, 2006, did reveal suspicious changes for coronary artery disease in that a reversible defect in the anterior wall suggesting a diagonal or possible LAD territory ischemia.

The examiner stated that, due to the findings, and the Veteran's risk factors, a cardiac catheterization was advised when he was seen on July 20, 2006.  That note did include the risks and benefits of the cardiac catheterization that were presented to the Veteran.  The July 21, 2006, Medicine Cardiac Cath Lab note documented that the Veteran did have a signed consent for the procedure that was completed.  There were no complications at the time that the cardiac catheterization was performed according to the Cardiac Cath lab note of July 21, 2006.

The examiner stated that the hospital discharge summary of August 3, 2006, recounted the events following the cardiac catheterization as follows: on July 21, the Veteran underwent left heart catheterization without stent placement.  Tolerating the procedure, he was initiated on Lovenox with the idea of transitioning him to Coumadin.  His INR at the time was 2.2.  A repeat hematocrit post-procedure demonstrated a drop from 46.5 to 37.1 with the patient noting right lower quadrant pain.  His hematocrit further fell over the course of the next hour to 26.1 with worsening hypotension, dropping from a systolic blood pressure in the 110s to the 80s with corresponding tachycardia and decreased UOP (urine output).  The Veteran's right lower quadrant pain became generalized to all quadrants.  An abdominal CT scan without contrast was performed, which demonstrated a substantial retroperitoneal hematoma; however, without contrast, it was difficult to discern if there was active bleeding.  Resuscitation of the Veteran was initiated on the floor.  General/Vascular Surgery was consulted for further management of this process.  

The examiner stated that on July 22, the Veteran underwent right groin exploration; evacuation of retroperitoneal hematoma; vein graft angioplasty of right external iliac artery (L GSV); and left thoracostomy tube placement.  The Veteran tolerated this procedure well and was transferred to surgical intensive care unit (SICU) for further recovery.

With regard to the Veteran's claimed disability of the loss of muscle in the abdomen, the examiner opined that such is at least as likely as not (50 percent or greater probability) caused by, or as a result of the VA treatment.  As rationale, the examiner stated that the events shown in VA treatment notes did note that, following the Veteran's cardiac catheterization, complications did develop.  Therefore, a causal relationship is established, but it should be noted that the indications for the cardiac catheterization were appropriate because there was a high index of suspicion for coronary artery disease in the Veteran based on his history, medical problems, and the abnormal nuclear stress test before the procedure.  

Furthermore, the examiner determined that such claimed disability is less likely than not (less than 50 percent) caused by, or as a result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  In this regard, the examiner found that the complications that occurred as a result of the cardiac catheterization were ones that gave rise to the Veteran's later surgeries.  These surgeries resulted in turn to the loss of the muscle in the abdomen.  Such developments could arise from cardiac catheterization.  This information was shared with the Veteran according to the note by the VA cardiology service on July 20, 2006.  What happened occurred despite the best intentions of the interventional specialist.  That the complications and the later need for surgery ensued is by itself not evidence of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  

The examiner also found that the Veteran's claimed disability of the loss of muscle in the abdomen is less likely than not (less than 50 percent) caused by, or as a result of an event that could have reasonably been foreseen by a reasonable healthcare provider.  In this regard, the examiner noted that, while there may have been a possibility of problems, there was no way to predict when it would have happened or necessarily prevent it from happening.  As such, the standard of medical care is such that the Veteran is informed of the possible issues that can occur with the operative procedure and the health care team then addresses any problems that may arise. The chart notes demonstrate that this did occur.

The examiner further opined that the claimed disability of the loss of muscle in the abdomen was allowed to continue to progress is less likely than not (less than 50 percent) caused by or as a result of the failure on the part of the VA to timely diagnose and/or properly treat the claimed disease of disability.  As rationale, the examiner observed that VA treatment notes demonstrate that the Veteran was seen and evaluated on several occasions after his cardiac catheterization.  This included imaging studies and input from the surgical service in order to determine the best course of action.  These clinic records do not evidence that his condition was allowed to progress or deteriorate without the knowledge and intervention of the health care team.

Subsequently, as the October 2011 and February 2016 opinions contradicted each other as to whether the Veteran's atrial fibrillation was a result of his use of Divalproex and the latter opinion included a rationale that required further explanation, the Board obtained an expert medical opinion through VHA in December 2016.  Specifically, in requesting such opinion, the Board noted that the October 2011 VA examiner had found that it was at least as likely as not that the medication the Veteran was prescribed for his headaches, Divalproex, caused or aggravated his atrial fibrillation, while the February 2016 VA examiner found that the Veteran's atrial fibrillation was less likely than not caused by, or as a result of the VA treatment at issue.  Furthermore, the Board noted that the February 2016 VA examiner may have based his opinion on an inaccurate interpretation of the medical literature.  Specifically, the literature cited by the examiner appears to indicate that the recommended dose of Divalproex was 250 mg twice daily, but such dose may be adjusted based on patient response, up to 1,000 mg/day.  However, he interpreted such passage to mean that the dose could be adjusted based on the patient's response and the 1000 mg amount was not the maximum dose of the medication that could be prescribed.  Therefore, the Board found that, due to such conflicting opinions and, in light of the apparent conflict between the way the passage is written in Up To Date ("Depakote tablet, Stavzor: 250 mg twice daily; adjust dose based on patient response, up to 1,000 mg/day") and the February 2016 VA examiner's interpretation, an expert opinion was necessary.

In December 2016, an expert medical opinion was obtained through VHA from a physician Board-certified in internal medicine.  The physician noted that she had reviewed the record, to specifically include the treatment notes pertaining to the Veteran's hospitalization in July 2006.  In this regard, she observed that the Veteran was admitted after syncopal episode and found to be in atrial fibrillation.  He had a history of head and neck cancer and was post-radical neck surgery, was on thyroid replacement for hypothyroidism, and had a variable history of alcohol consumption.

The examiner further observed that the Veteran's laboratory results at the time of admission suggested a significant duration and level of alcohol consumption.  She also noted that the record reflected a notation of previous episodes of irregular heart rate and the Veteran was given a diagnosis of intermittent atrial fibrillation.  The hospitalization included an echocardiogram that was essentially normal, cardiac catheterization that did not show significant obstructive CAD, and a retroperitoneal hematoma that had to be surgically evacuated.  He was noted to be taking 1,500mg daily of Divalproex on admission.

With regard to the dosing of Divalproex, the examiner noted that Up to Date has a discrepancy as to the dosage.  When looking at migraines, it states 500 to 1500mg daily, but under the drug information, it has a maximum dosage listed as 1000mg.  She further noted that there was not a large number of studies addressing the dose of such drug in migraines.  However, in the medical journal Cephalagia, 1997 Apr 17 (2) 103-8, there was a double blind study in migraines where the doses used were 500 to 1500mg daily.  Major side effects were nausea, dizziness, and tremor.  The examiner indicated that the most current Up to Date (October 13, 2016) gives a dosage of 500 to 1500mg daily for such drug when used for migraine prophylaxis.  Thus, the dosage given to the Veteran was not outside the dosages used for migraine prophylaxis, so one cannot say that there was carelessness, negligence, lack of proper skill, or error in judgment in the dosage given.

The examiner further observed that, as stated by the February 2016 examiner, the incidence of tachycardia in patients taking Depakote was between 1 percent and 5 percent and the finding from eHealthme that reported only 22 people out of 2,745 taking Divalproex, or 0.80 percent, had atrial fibrillation.  She then observed that since most patients are asymptomatic, the actual incidence is far less than 0.80 percent.

The examiner again noted that, at the time of the Veteran's admission to the hospital, he had evidence of recent alcohol ingestion.  She observed that alcohol was a very common cause of atrial fibrillation, and it was likely that he had been drinking for some time in light of his laboratory findings. 

Therefore, based on the foregoing, the examiner concluded that the dose of Depakote (i.e., Divalproex) was not outside the range given for migraines, it was more likely that the alcohol ingestion documented by the alcohol level upon presentation was the cause of the Veteran's atrial fibrillation, and it was much less likely that the Depakote was responsible for the atrial fibrillation.

Ultimately, the examiner opined that it was unlikely that the Divalproex slow release in a dosage of 750mg twice daily caused the atrial fibrillation as the incidence of such is quite low and the Veteran had a common cause of atrial fibrillation, i.e., alcohol ingestion.  She further opined that the dosage of Divalproex was not outside the dosage range given in the current Up to Date or in studies done with migraine patients.  In this regard, the examiner noted that she did not have records that reflect how such dosage was arrived upon; however, the range was acceptable.  Finally, she opined that the Veteran's atrial fibrillation was not likely caused by an error in judgment, negligence, or lack of proper skill.  Rather, such was more likely caused by the Veteran's choice to consume alcohol.  In this regard, she concurred that the listed side effects of Divalproex, while showing some tachycardia, rarely cause atrial fibrillation.

Atrial Fibrillation

As an initial matter, the Board notes that the October 2011 VA examiner and February 2016/December 2016 VA examiners reached different conclusions as to whether the Veteran incurred an additional disability of atrial fibrillation as a result of VA treatment. 

Upon a review of the record, the Board finds that the conclusions in regard to the causation of the Veteran's atrial fibrillation reached by the February 2016 VA examiner and December 2016 VHA examiner are more probative than the finding made by the October 2011 VA examiner.  In this regard, when assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In addition, the thoroughness and detail of the opinion are important in assessing the probative value of a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458 (1993).

In this case, the October 2011 VA examiner noted that medical literature states cardiac arrhythmias have only been described rarely in Valproic acid intoxication in humans and that the Veteran had been found to have Valproic acid levels at the upper limit of normal in the past without experiencing atrial fibrillation.  The examiner also noted that it was rare that excessive levels of Valproic acid would cause atrial fibrillation.  However, the examiner erroneously stated that the Veteran was taking more than the recommended therapeutic dose of Divalproex for migraines and concluded "[h]ence though [atrial fibrillation] is not a common complication of Valproic acid toxicity, it is at least as likely as not the condition may have been caused by supratherapeutic levels of Valproic acid."

The February 2016 VA examiner and December 2016 VHA examiner both agreed with the October 2011 VA examiner's findings as to the rarity of a causative link between Valproic acid and atrial fibrillation.  However, these examiners correctly observed that, while the Up to Date entry for this medication lists 1,000 mg/day as the maximum dosage under the drug information, elsewhere 1,500 mg/day is within the recommended dosage range for treating migraines.  The VHA examiner further noted the use of a 1,500 mg/day dosage in studies involving the use of Divalproex to treat migraine headaches.  Therefore, the October 2011 VA examiner's opinion in regard to causation of the Veteran's atrial fibrillation was based on an inaccurate factual basis in regard to the proper dosage of such medication. 

Furthermore, the February 2016 VA examiner and December 2016 VHA examiner offered thorough, detailed rationale for their conclusions.  The February 2016 VA examiner discussed in detail his rationale for concluding that the Veteran's migraine medication was unlikely to have caused his atrial fibrillation and reported that the Veteran presented several more common risk factors that were more likely to have predisposed him to experience atrial fibrillation.  In addition, the December 2016 VHA examiner explained the medical findings upon which she based her conclusion that it was unlikely that Divalproex caused the Veteran's atrial fibrillation.  She also noted that the Veteran's admission tests indicated a significant duration and level of alcohol consumption prior to his atrial fibrillation and that it was more likely that alcohol ingestion at such a level would cause atrial fibrillation.  

The Board notes that the Veteran's representative submitted a statement in April 2016 asserting that, in its December 2012 decision, the Board had issued a Finding of Fact that the Veteran's atrial fibrillation was caused or aggravated by Divalproex and a subsequent contrary finding would be inconsistent with the record as a whole.  However, the entirety of the December 2012 Board decision, which included such Finding of Fact, was vacated by the Court in April 2014 and, as a result of additional inquiry undertaken as a direct result of the Court's decision, such a finding has been shown to be inaccurate.  Moreover, based on the newly received evidence, a finding that the Veteran's atrial fibrillation was caused or aggravated by Divalproex would be inconsistent with the probative evidence of record. 

Therefore, based on the foregoing, the Board finds that the Veteran's atrial fibrillation was not caused or aggravated by VA prescribing him a 1,500 mg/day dosage of Divalproex to treat migraine headaches.  

Loss of Muscle in the Abdomen & Tissue Damage from the Right Groin to the Right Knee

Based on a review of the record, to include the highly probative October 2011 VA examiner's opinion, the evidence reflects that the Veteran incurred additional disabilities of loss of muscle in the abdomen and nerve damage from the right groin to the right knee as a result of VA treatment, i.e., following a cardiac catheterization procedure and resulting right thigh hematoma requiring surgery.  However, the examiner opined that such are not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and are not the result of an event that was not reasonably foreseeable.  Specifically, in regard to the cardiac catheterization, the examiner found that VA did not rely on incorrect medical history in determining the course of treatment.  Additionally, in treating the Veteran for this condition, he was not provided incorrect, unnecessary, or negligent treatment.  As rationale, the examiner noted that the Veteran's VA treatment records show a history and physical that incorrectly stated the Veteran had bradycardia, BPH and heart valve disease, coronary artery disease, and hyperlipidemia.  However, the decision to perform a cardiac catheterization was based on the Veteran's symptoms of nightly chest discomfort, family history of heart disease, and angina symptoms.  Thus, the examiner concluded that, in light of the symptomatology and test results noted, the Veteran was not provided incorrect, unnecessary, or negligent treatment, including the cardiac catheterization.

Furthermore, concerning the alleged gurney drop and resultant right thigh hematoma, which the Veteran claims caused the mild weakness in the right lower quadrant area of the abdomen and nerve damage in the right groin, the examiner determined it is less likely that the gurney drop caused the hematoma because bleeding and dissection are known complications of cardiac catheterization, as indicated in the informed consent form the Veteran signed on July 20, 2006.  Therefore, the examiner concluded that it is at least as likely as not that VA properly attended to the Veteran from the time he complained of right abdominal pain and up until the external iliac artery repair, two days later, on July 22, 2006.    

Similarly, the February 2016 VA examiner found that the Veteran's loss of muscle in the abdomen, which he found was related to VA treatment, the examiner stated that the indications for the cardiac catheterization were appropriate because there was a high index of suspicion for coronary artery disease in the Veteran based on his history, medical problems, and the abnormal nuclear stress test before the procedure.  Furthermore, the examiner determined that such claimed disability is less likely than not (less than 50 percent) caused by, or as a result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  In this regard, developments could arise from cardiac catheterization, a fact which was shared with the Veteran according to the note by the VA cardiology service on July 20, 2006.  That the complications and the later need for surgery ensued is by itself not evidence of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  The examiner also found that such disability was less likely than not (less than 50 percent) caused by, or as a result of an event that could have reasonably been foreseen by a reasonable healthcare provider.  In this regard, the examiner noted that, while there may have been a possibility of problems, there was no way to predict when it would have happened or necessarily prevent it from happening.  As such, the standard of medical care is such that the Veteran is informed of the possible issues that can occur with the operative procedure and the health care team then addresses any problems that may arise, which was properly performed in this case.  

Tissue Damage to the Right Hip, Sore Testes, & Penile Deformity with Erectile Dysfunction

Based on the foregoing evidence, the Board finds that the Veteran did not incur additional disabilities of tissue damage to the right hip, sore testes, or penile deformity with erectile dysfunction as a result of VA treatment.  In this regard, in the highly probative October 2011 opinion, the examiner determined that it was less likely as not that the Veteran has residual testicular discomfort as a result of the right thigh hematoma following the cardiac catheterization.  The examiner also indicated that the Veteran's claimed erectile dysfunction is not document in the record.  Similarly, the examiner determined that the Veteran's claimed right hip disorder was resolved following the right thigh hematoma surgery, pursuant to an April 2010 VA treatment record, and therefore, is less likely than not due to the hematoma surgery.  As additional support, the examiner indicated an October 2011 X-ray determined the right hip is normal.  Therefore, the examiner ultimately concluded the Veteran does not have additional disabilities of tissue damage to the right hip, sore testes, and penile deformity with erectile dysfunction.


Conclusion

In reaching the foregoing conclusions, the Board accords great probative weight to the opinions rendered by the October 2011 and February 2016 VA examiners and December 2016 VHA examiner as they based their opinions on a review of the Veteran's pertinent medical records and provided detailed and sufficient rationales for their opinions.  Nieves-Rodriguez, supra; Stefl, supra.  As such, the Board considers these medical opinions to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  To the extent that the October 2011 VA examiner's opinion differs from the findings of the February 2016 VA examiner and the December 2016 VHA examiner as to causation of the Veteran's atrial fibrillation, the Board finds the opinions of the latter two examiners to be more probative as to this issue.

In reaching making these determinations, the Board has also considered the Veteran's and his spouse's assertions that he has additional disabilities as a result of negligent VA treatment in multiple written statements as well as during their November 2008 DRO hearing and July 2010 Board hearing.  In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

Here, the Veteran and his spouse are both competent to report that the Veteran has experienced symptoms commonly associated with atrial fibrillation, such as heart palpitations, and pain in his abdomen, right hip, right groin area, testicular discomfort, and penile deformity with erectile dysfunction, since his VA treatment in July 2006 because this requires only personal knowledge as it is observable to them through their senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's and his spouse's statements concerning the existence of any additional disabilities and, if present, the relationship of such to his VA treatment not to be competent.  In this regard, such inquiries are medically complex in nature and there is no indication that the Veteran or his spouse has the requisite training or knowledge to offer such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, diagnosing such disorders requires physical examinations, possible diagnostic testing, and the interpretation of such examinations and tests.  Moreover, rendering an opinion as to whether such disorders are the result of VA negligence or an event not reasonably foreseeable requires an understanding of the common practices and treatment standards in the medical community and applying such to the Veteran's case.  Therefore, as the Veteran and his spouse are not competent to render an opinion as to the existence of any additional disabilities and, if present, the relationship of such to his VA treatment, the Board accords such statements no probative weight. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for atrial fibrillation and for loss of muscle in the abdomen, tissue damage to the right hip, tissue damage from the right groin to the right knee, sore testes, and penile deformity with erectile dysfunction, as a result of improper treatment on the part of the VA.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against his claims, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation as a result of medication prescribed by VA is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for loss of muscle in the abdomen, tissue damage to the right hip, tissue damage from the right groin to the right knee, sore testes, and penile deformity with erectile dysfunction as a result of improper treatment on the part of the VA is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


